        Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 1 of 29




 1                                                  The Honorable Robert J. Bryan
 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9                    WESTERN DISTRICT OF WASHINGTON
10   STATE OF WASHINGTON,                    CIVIL ACTION NO. 3:17-cv-05806-RJB
11                      Plaintiff,           PLAINTIFF STATE OF
                                             WASHINGTON’S MOTION FOR
12            v.                             SUMMARY JUDGMENT ON
                                             MINIMUM WAGE ACT CLAIM
13   THE GEO GROUP, INC.,                    AND DEFENDANT THE GEO
                                             GROUP, INC.’S PREEMPTION
14                      Defendant.           DEFENSE
15                                            NOTE ON MOTION CALENDAR:
                                             JULY 26, 2019
16
                                             ORAL ARGUMENT REQUESTED
17

18

19

20

21

22

23

24

25

26

     PLAINTIFF STATE OF WASHINGTON’S     1             ATTORNEY GENERAL OF WASHINGTON
                                                                Civil Rights Division
     MOTION FOR SUMMARY JUDGMENT                            800 Fifth Avenue, Suite 2000
     ON MINIMUM WAGE ACT CLAIM                                  Seattle, WA 98104
     AND DEFENDANT THE GEO GROUP,                                  (206) 442-4492
     INC.’S PREEMPTION DEFENSE
             Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 2 of 29




 1                                                  TABLE OF CONTENTS
 2   I.      INTRODUCTION............................................................................................................. 2
 3   II.     STATEMENT OF UNDISPUTED MATERIAL FACTS ................................................ 2
 4           A. The NWDC Is a Privately Owned and Operated Detention Facility ......................... 2
 5           B. GEO’s Contract Requires It to Provide Detention Services in Accordance
                With ICE Detention Standards and State Law........................................................... 3
 6
             C. GEO Operates the Voluntary Work Program According to Policies and
 7              Payment Rates That GEO Developed ........................................................................ 3
 8           D. Detainee Workers Perform a Wide Range of Work at the NWDC ........................... 5
 9                 1.     GEO Hires, Assigns, Trains, Manages, and Terminates Detainee Workers
                          According to Its Company Policies .................................................................... 5
10
                   2.     Detainee Workers Prepare and Serve all Meals for the Detainee
11                        Population........................................................................................................... 7
12                 3.     Detainee Workers Wash all Detainee Clothing, Bedding, and Laundry
                          from the Medical Unit ........................................................................................ 9
13
                   4.     Detainee Workers Perform Janitorial Functions in the Secure Part of the
14                        NWDC .............................................................................................................. 10
15                 5.     Detainee Workers Operate the NWDC’s Barbershop ...................................... 11
16                 6.     Detainee Workers Perform Ad Hoc Facility Maintenance .............................. 12
17   III.    SUMMARY JUDGMENT STANDARD ....................................................................... 13
18   IV.     ARGUMENT .................................................................................................................. 13
19           A. GEO Has an Employee-Employer Relationship With Detainee Workers ............... 14
20                 1.     Detainee Labor at the NWDC Is Employment Under the Regulatory
                          Factors .............................................................................................................. 15
21
                          a.     GEO exerts complete control over detainee workers ............................... 15
22
                          b.     GEO supervises detainee workers’ performance in the NWDC............... 17
23
                          c.     GEO has the authority to determine the pay rates of detainee workers .... 18
24
                          d.     GEO can hire and fire detainee workers and modify the VWP’s
25                               working conditions ................................................................................... 18
26                        e.     GEO prepares and administers detainee workers payroll ......................... 20

          PLAINTIFF STATE OF WASHINGTON’S                                    i                       ATTORNEY GENERAL OF WASHINGTON
                                                                                                              Civil Rights Division
          MOTION FOR SUMMARY JUDGMENT                                                                     800 Fifth Avenue, Suite 2000
          ON MINIMUM WAGE ACT CLAIM                                                                           Seattle, WA 98104
          AND DEFENDANT THE GEO GROUP,                                                                           (206) 442-4492
          INC.’S PREEMPTION DEFENSE
          Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 3 of 29




 1              2.     GEO Is an Employer of Detainee Workers Under Functional Factors ............ 20
 2        B. Summary Judgment Should Issue Against GEO’s Preemption Defense................. 23
 3   V.   CONCLUSION ............................................................................................................... 24
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      PLAINTIFF STATE OF WASHINGTON’S                                 ii                     ATTORNEY GENERAL OF WASHINGTON
                                                                                                      Civil Rights Division
      MOTION FOR SUMMARY JUDGMENT                                                                 800 Fifth Avenue, Suite 2000
      ON MINIMUM WAGE ACT CLAIM                                                                       Seattle, WA 98104
      AND DEFENDANT THE GEO GROUP,                                                                       (206) 442-4492
      INC.’S PREEMPTION DEFENSE
              Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 4 of 29




 1                                                TABLE OF AUTHORITIES
 2
                                                                      Cases
 3
     Anfinson v. FedEx Ground Package Sys., Inc., 281 P.3d 289 (Wash. 2012) ...................... 13, 14
 4
     Becerra v. Expert Janitorial, LLC, 332 P.3d 415 (Wash. 2014) ......................................... 14, 15
 5
     Berry v. Transdev Services, Inc., No. C15-01299-RAJ, 2017 WL 1364658 (W.D. Wash.
 6     Apr. 14, 2017) .................................................................................................................. 17, 23

 7   Boardman v. Inslee, 354 F. Supp. 3d 1232 (W.D. Wash. 2019) ............................................... 13

 8   Bonnette v. Cal. Health & Welfare Agency, 704 F.2d 1465 (9th Cir. 1983) ............................. 21

 9   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) .......................................................................... 13

10   Chicanos Por La Causa v. Napolitano, 558 F.3d 856 (9th Cir. 2009) ...................................... 24

11   Hill v. Xerox Bus. Servs., LLC, 426 P.3d 703
        (Wash. 2018)......................................................................................................................... 14
12
     Krechman v. County of Riverside, 723 F.3d 1104 (9th Cir. 2013) ............................................ 13
13
     Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871 (1990) .................................................................. 13
14
     Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986) ................................ 13
15
     Real v. Driscoll Strawberry Assocs., Inc., 603 F.2d 748 (9th Cir. 1979) .................................. 14
16
     Rutherford Food Corp. v. McComb, 331 U.S. 722 (1947) ........................................................ 22
17
     Torres-Lopez v. May, 111 F.3d 633 (9th Cir. 1997) ................................................ 16, 21, 22, 23
18
                                                                    Statutes
19
     Wash. Rev. Code § 49.46.005 ................................................................................................... 14
20
     Wash. Rev. Code § 49.46.020(1) ............................................................................................... 14
21

22

23

24

25

26

        PLAINTIFF STATE OF WASHINGTON’S                                      iii                    ATTORNEY GENERAL OF WASHINGTON
                                                                                                             Civil Rights Division
        MOTION FOR SUMMARY JUDGMENT                                                                      800 Fifth Avenue, Suite 2000
        ON MINIMUM WAGE ACT CLAIM                                                                            Seattle, WA 98104
        AND DEFENDANT THE GEO GROUP,                                                                            (206) 442-4492
        INC.’S PREEMPTION DEFENSE
            Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 5 of 29




 1                                         I.      INTRODUCTION
 2           Defendant, The GEO Group, Inc. (GEO), is a private, for-profit corporation

 3   specializing in private detention facilities. It operates the Northwest Detention Center

 4   (NWDC), in Tacoma, Washington, on the backs of civil detainees awaiting their immigration

 5   proceedings. The detainees―who have no other way to earn income―work in the kitchen to

 6   prepare and provide three daily meals for up to 1,575 detainees; wash the clothes and bedding

 7   of all detainees who reside in the facility; provide barbering services to detainees; clean the

 8   restrooms and common areas of the living units; buff floors and paint; and otherwise maintain

 9   the facility. GEO controls, supervises, and benefits from its large-scale detainee workforce.

10   Based on the law and the overwhelming, undisputed evidence GEO is in a textbook

11   employment relationship with its detainee workers. Yet, GEO pays detainee workers only $1

12   per day, regardless of the length of their shift. That is a violation of Washington’s Minimum

13   Wage Act (MWA) that is not preempted by federal law. The Court should dismiss GEO’s

14   preemption defense and grant summary judgment on Washington’s MWA claim.1

15                  II.      STATEMENT OF UNDISPUTED MATERIAL FACTS
16   A.      The NWDC Is a Privately Owned and Operated Detention Facility
17           GEO has operated the NWDC in Tacoma, Washington since November 2005. See

18   Declaration of La Rond Baker in Support of Plaintiff State of Washington’s Motion for

19   Summary Judgment on Minimum Wage Act Claim and Defendant GEO’s Preemption Defense

20   (Baker Decl.) ¶ 3, Ex. A (Responses to Requests for Admissions (RFAs) 1-2); id. ¶ 4, Ex. B at

21   3. GEO owns and operates the NWDC. See id. ¶ 3, Ex. A (RFAs 1-6). At the NWDC, GEO

22   contracts with U.S. Immigration and Customs Enforcement (ICE) to provide “detention

23   management services,” including daily bed space for up to 1,575 immigrant detainees.2 Id. ¶

24   5, Ex. C (GEO-ICE Contract) at 45. See also id. ¶ 6, Ex. D at 1.

25   1
      Washington conferred with Nwazour v. Geo Group, Inc. who did not object to the filing of this motion.
     2
      The NWDC opened in April 2004, “with 500 contractual beds[.]” See Baker Decl. ¶ 6, Ex. D at 1. GEO has
26   periodically increased the NWDC’s capacity. Id. In July 2006, GEO raised the NWDC’s capacity from 500 to 800

         PLAINTIFF STATE OF WASHINGTON’S                     2                 ATTORNEY GENERAL OF WASHINGTON
                                                                                        Civil Rights Division
         MOTION FOR SUMMARY JUDGMENT                                                800 Fifth Avenue, Suite 2000
         ON MINIMUM WAGE ACT CLAIM                                                      Seattle, WA 98104
         AND DEFENDANT THE GEO GROUP,                                                      (206) 442-4492
         INC.’S PREEMPTION DEFENSE
             Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 6 of 29




 1   B.       GEO’s Contract Requires It to Provide Detention Services in Accordance With ICE
              Detention Standards and State Law
 2

 3            Pursuant to its 2015 detention contract with ICE (the GEO-ICE Contract), GEO is

 4   required      to “perform in accordance with” specific “statutory, regulatory, policy, and

 5   operational” constraints, including the ICE/DHS Performance Based National Detention

 6   Standards (PBNDS) and applicable federal, state, and local laws—including “state and local

 7   labor laws[.]”Id. ¶ 5, Ex. C at 43-44. “Should a conflict exist between any of these standards,”

 8   GEO must comply with “the most stringent” law or standard.3 Id. at 52.

 9            The GEO-ICE contract addresses GEO’s management of a detainee work program at

10   the NWDC. Id. at 82. It explains that “[d]etainee labor shall be used in accordance with the

11   detainee work plan developed by the Contractor,” and will adhere to the PBNDS on Voluntary

12   Work Program.4 Id. The contract further requires that the detainee work program not conflict

13   with any other requirements of the contract and must comply with all applicable laws. Id.

14
     C.       GEO Operates the Voluntary Work Program According to Policies and Payment
15            Rates That GEO Developed

16            Approximately 470 detainees work in the NWDC each day. Id. ¶ 12, Ex. J (GEO

17   30(b)(6) Dep. 157:6-9). GEO utilizes this detainee labor through the Voluntary Work Program

18   (VWP). GEO is responsible for development and administration of the VWP. Id. 11, Ex. I;

19   ECF 91 ¶ 12 (Decl. of Assistant Director, Custody Management Division, Enforcement and

20   Removal Operations for ICE, Tae Johnson) (affirming that VWP work plan and policies are

21
     beds. Id. In January 2008, GEO grew the NWDC’s capacity to 1,000 beds. Id. In October 2009, GEO again
22   renovated the facility to increase its capacity “to 1,575 [beds] as it currently stands.” Id.; see also id. ¶ 5, Ex. C at 2.
     As GEO increased the NWDC’s capacity, it has also increased the number of detainee workers it utilizes to operate
23   the NWDC. Id. ¶ 8, Ex. F (Deposition Transcript of William McHatton (McHatton Dep) 35:13-36:3); id. ¶ 9, Ex. G
     (Deposition Transcript of Bertha Henderson (Henderson Dep.) 61:25-63:12).
24   3
       GEO recently affirmed its legal obligations to comply with “local, state, or federal law” in a certificate of
25   compliance that it provided to the City of Tacoma. Id. ¶ 10, Ex. H (Certificate of Compliance dated March 6, 2017).
     4
      The Voluntary Work Program policy is part of GEO’s “Policy and Procedure Manual” chapter on “Detainee
26   Services and Programs,” No. 5.1.2 (VWP Policy). Id. ¶ 11, Ex. I.

         PLAINTIFF STATE OF WASHINGTON’S                             3                    ATTORNEY GENERAL OF WASHINGTON
                                                                                                   Civil Rights Division
         MOTION FOR SUMMARY JUDGMENT                                                           800 Fifth Avenue, Suite 2000
         ON MINIMUM WAGE ACT CLAIM                                                                 Seattle, WA 98104
         AND DEFENDANT THE GEO GROUP,                                                                 (206) 442-4492
         INC.’S PREEMPTION DEFENSE
           Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 7 of 29




 1   developed and managed by GEO). See also Baker Decl. ¶ 8, Ex. F (McHatton Dep. 12:10-13,
 2   16:6-9, 16:18-17:1, 17:5-10, 18:5-10) (GEO’s former Associate Warden for Security
 3   explaining that he—not ICE—drafted GEO’s VWP policy for the NWDC).
 4          The VWP provides detainees opportunities to work and earn money while detained. Id.
 5   ¶ 11, Ex. I (VWP Policy). The money detainee workers “earn[] through the program . . . allows
 6   [them] to buy commissary goods, and pay for phone calls, etc.” ECF 91, ¶ 11. According to
 7   GEO’s policy, detainees are “required to work as scheduled.” Baker Decl. ¶ 11, Ex. I at 4. The
 8   “normal schedule workday for a detainee employed full-time is a maximum of 8 hours” and
 9   “40 hours weekly.” Id. “Unexcused absences from work or unsatisfactory work performance
10   may result in removal from the voluntary work program.” Id.; see id. at 4-5 (noting that
11   “[d]isruptive behavior” or “[p]hysical inability to perform all functions required by the job”
12   may also result in removal “for cause”). See also id. ¶ 14, Ex. L.
13          The GEO-ICE contract requires the VWP to comply with the PBNDS. Id. ¶ 5, Ex. C at
14   82. The PBNDS, in turn, provides that “[d]etainees shall receive monetary compensation for
15   work completed” of “at least $1.00 (USD) per day.” Id. ¶ 16, Ex. N (PBNDS 5.8(V)(K)). GEO
16   has the option to pay detainee workers more than $1 per day. Id. ¶ 17, Ex. O (GEO’s Responses
17   to Washington’s Second RFAs (RFA 67)) (admitting “that GEO has the option to pay more
18   than $1 per day to detainee workers for work performed in the VWP”); id. ¶ 18, Ex. P at 2
19   (NWDC leadership confirming that the PBNDS “doesn’t say that we don’t have the option to
20   pay more [than $1.00 per day] if we like”); id. ¶ 19, Ex. Q (ICE confirming that “there is no
21   maximum” rate of compensation in the VWP); id. ¶ 20, Ex. R (minutes of May 2012 meeting
22   of NWDC leadership stating “Payment for kitchen workers are flexible under the new
23   PBNDS”). Yet, except in limited circumstances, GEO chooses to pay detainee workers $1 per
24   day for their labor. Id. ¶ 21, Ex. S (VWP Agreement).
25          GEO acknowledges that it has periodically exercised its authority to pay detainee
26   workers more than $1 per day when GEO determined that the circumstances warranted it. See,

       PLAINTIFF STATE OF WASHINGTON’S                  4                 ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
       MOTION FOR SUMMARY JUDGMENT                                             800 Fifth Avenue, Suite 2000
       ON MINIMUM WAGE ACT CLAIM                                                   Seattle, WA 98104
       AND DEFENDANT THE GEO GROUP,                                                   (206) 442-4492
       INC.’S PREEMPTION DEFENSE
            Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 8 of 29




 1   e.g., id. ¶ 17, Ex. O (RFAs 58-59) (more than $1 per day when detainees worked more than
 2   one “detail” per day); id. (RFAs 56, 60) (payment of more than $1 per day, including payments
 3   of $5 per day). GEO also periodically provided detainee workers with extra compensation in
 4   the form of extra food. id. (RFAs 71-72). GEO has offered detainee workers greater meal
 5   portions if they work in the kitchen and sometimes sack lunches or snacks if they participate
 6   in overnight cleaning crews. See id. ¶ 22, Ex. T (Deposition Transcript of Bruce Scott (Scott
 7   Dep.) 130:3-132:4); id. ¶ 23, Ex. U (Henderson Dep. 74:5-10; 94:9-21). 5
 8   D.       Detainee Workers Perform a Wide Range of Work at the NWDC
 9
              1.       GEO Hires, Assigns, Trains, Manages, and Terminates Detainee Workers
10                     According to Its Company Policies

11            GEO maintains a Classifications Department consisting of two GEO officers. See id. ¶
12   25, Ex. W (Singleton Dep. 15:4-18). Together, they manage the VWP and are responsible for
13   hiring and assigning detainee workers to positions. See id. (Singleton Dep. 21:3-14); id. ¶ 11,
14   Ex. I (VWP Policy at 3) (discussing the factors GEO’s “work program supervisor” will
15   consider when “hiring a detainee as a worker”). GEO maintains detainee job description forms
16   that specify the “work duties,” “normal work hours,” “training requirements,” and other details
17   of available positions. Id. ¶ 26, Ex. X (detainee job descriptions).
18            There is a variety of detainee jobs at the NWDC including the kitchen and janitorial
19   jobs that are performed inside and outside the detainees’ living units. See id. ¶ 27, Ex. Y (chart
20   listing number of detainee workers by position); see also id. ¶ 12, Ex. J (GEO 30(b)(6) Dep.
21   150:4-152:19) (explaining how to read chart). Janitorial jobs are available the kitchen, laundry,
22   recreation areas, intake, visitation rooms, barber shop, medical unit, as well as the main
23   hallway, also known as the “Grey Mile.” See id. ¶ 26, Ex. X (detainee job descriptions for
24
     5
       Id. ¶ 24, Ex. V (Declarations of John Patrick Griffin (Griffin Decl.), Brian Strong (Strong Decl.), Sean McCreery
25
     (McCreery Decl.), Orlando Zavalza Marquez (Marquez Decl.), Manuel Riveron Pina (Pina Decl.), Jesus Lopez Paez
     (Paez Decl.), Noe Baltazar Noe, Karla Gomez de Soto, Judith Chavez Ortiz).
26

         PLAINTIFF STATE OF WASHINGTON’S                         5                 ATTORNEY GENERAL OF WASHINGTON
                                                                                            Civil Rights Division
         MOTION FOR SUMMARY JUDGMENT                                                    800 Fifth Avenue, Suite 2000
         ON MINIMUM WAGE ACT CLAIM                                                          Seattle, WA 98104
         AND DEFENDANT THE GEO GROUP,                                                          (206) 442-4492
         INC.’S PREEMPTION DEFENSE
             Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 9 of 29




 1   “Cook/Prep/Server,” “Dishwasher/Pots & Pans,” “Laundry Worker,” “Barber,” “Barbershop
 2   Cleaner,” “Pod Porter,” and “Medical Cleaning”); id. ¶ 13, Ex. K (Singleton Dep. 61:5-16).
 3   See also id. ¶¶ 28-37, Exs. Z-AI (photos of kitchen, laundry, barbershop, Grey Mile, law
 4   library, recreation area, intake, medical area, visiting area, and detainee living areas). Detainees
 5   may also staff “temporary work details that occasionally arise” and which can last “from
 6   several hours to several days[.]” Id. ¶ 11, Ex. I at 2. If a job is available, the detainee worker
 7   will sign a “Voluntary Work Agreement” and job description, which informs the detainee
 8   worker of their responsibilities.6 See id. ¶ 21, Ex. S; id. ¶ 22, Ex. T (Scott Dep. 93:12-24).
 9            Once hired, GEO provides detainee workers with all equipment, materials, and
10   personal protective equipment necessary for the VWP job. See id. ¶ 39, Ex. AK (Personal
11   Protective Equipment Policy); id. ¶ 23, Ex. U (Henderson Dep. 158:7-17); id. ¶ 40, Ex. AL
12   (photographs showing materials and tools GEO provides to detainee workers). GEO officers
13   train detainee workers on all applicable health and safety regulations and supervise the detainee
14   workers’ performance. Id. ¶ 39, Ex. AK. See, e.g., id. ¶ 41, Ex. AM at 5-9 (Housing Unit
15   Officer Post Order); id. ¶ 42, Ex. AN; id. ¶ 22, Ex. T (Scott Dep. 148:14-150:8); id. ¶ 23, Ex.
16   U (Henderson Dep. 118:25-119:10, 136:10-137:7). GEO’s policies specify the conditions
17   under which a detainee worker may be “removed from a work detail for cause.” Id. ¶ 11, Ex. I
18   at 4 (VWP Policy); see also id. ¶ 26, Ex. X (specifying on-the-job conduct that may result in
19   “TERMINATION,” including “Failure to follow Safety Procedures,” “Failure to follow . . .
20   Instructions,” “Unexcused absenteeism,” and “Unsatisfactory work performance”).
21            Detainee workers are paid the day after the work is performed. See id. ¶ 3, Ex. A
22   (RFA 7) (affirming that GEO deposits $1 per day into the NWDC Detainee Trust Account
23

24
     6
25     Since the end of 2018, GEO has had a difficult time getting enough detainees to work in the kitchen for various
     reasons, including that “it might be too much work,” or “[the dollar a day is] not enough[.]” Id. ¶ 9, Ex. G (Henderson
     Dep. 38:1-39:9). When the VWP is short staffed, GEO employees go to detainee living areas to recruit workers. Id.
26   ¶ 8, Ex. F (McHatton Dep. at 85:12-25); id. ¶ 38, Ex. AJ (Jaramillo Dep. 30:20-32:8).

         PLAINTIFF STATE OF WASHINGTON’S                           6                  ATTORNEY GENERAL OF WASHINGTON
                                                                                               Civil Rights Division
         MOTION FOR SUMMARY JUDGMENT                                                       800 Fifth Avenue, Suite 2000
         ON MINIMUM WAGE ACT CLAIM                                                             Seattle, WA 98104
         AND DEFENDANT THE GEO GROUP,                                                             (206) 442-4492
         INC.’S PREEMPTION DEFENSE
          Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 10 of 29




 1   after a detainee earns the $1 by working in the VWP); id. ¶ 13, Ex. K (Singleton Dep. 219:16-
 2   220:1); id. ¶ 43, Ex. AO (Kimble 38:25-39:5); id. ¶ 44, Ex AP (daily worker pay sheet).
 3          2.      Detainee Workers Prepare and Serve all Meals for the Detainee Population
 4          The NWDC kitchen prepares three meals per day for approximately 1,575 detainees
 5   housed in the facility. Id. ¶ 17, Ex. O (RFAs 27-30); id. ¶ 9, Ex. G (Henderson Dep. 35:2-22),
 6   id. ¶ 23, Ex. U (Henderson Dep. 72:12-19). The kitchen is required to comply with GEO’s
 7   corporate food service policies, the PBNDS, and food safety requirements. id. ¶ 45, Ex. AQ
 8   (Food Service Operations Procedure 4.3.1); id. ¶ 46, Ex. AR (Food Service Management
 9   Procedure 8.1.1-A); id. ¶ 47, Ex. AS (PBNDS, 4.1 Food Service); id. ¶ 48, Ex. AT (Health
10   Inspection); id. ¶ 23, Ex. U (Henderson Dep. 27:15-29:15, 31:3-13).
11          Detainee workers are an essential component of the food services operation staffing
12   plan. Id. ¶ 23, Ex. U (Henderson Dep. 203:18-204:2). GEO’s staffing model currently provides
13   for thirteen full time GEO kitchen staff: a Food Service Administrator; an assistant
14   administrator; one clerk; and ten Cook Supervisors. Id. ¶ 9, Ex. G (Henderson Dep. 37:3-12).
15   It also includes nearly one hundred detainee workers each day assigned to specific shifts:
16   twenty-five to thirty workers for each meal—breakfast shift from 4:00-9:00 a.m., lunch shift
17   from 10:00 a.m.-3:00 p.m., and dinner shift from 4:00-9:00 p.m.—plus ten to twelve workers
18   on the night cleaning crew. Id. (Henderson Dep. 37:15-25); id. ¶ 23, Ex. U (Henderson Dep.
19   41:5-42:19). See also id. ¶ 24, Ex. V (Marquez Decl. ¶ 10; McCreery Decl. ¶ 6; Pina Decl. ¶
20   6). Kitchen workers are scheduled for a seven-day work week but a detainee can ask GEO for
21   one or two days off per week. Id. ¶ 23, Ex. U (Henderson Dep. 43:12-44:4). The night cleaning
22   crew works five days per week on shifts that usually run from 9:30 p.m.-12:30 a.m. Id. ¶ 9,
23   Ex. G (Henderson Dep. 35:21-36:1, 165:18-166:3); id. ¶ 23, Ex. U (Henderson Dep. 43:6-10)
24          Detainees work in all areas of the kitchen and “assist with prepping, serving and
25   cleaning.” Id. ¶ 9, Ex. G (Henderson Dep. 35:2-13, 20-22); id. ¶ 26, Ex. X (Cook/Prep/Server
26   job description providing that kitchen workers may “[a]ssist in the setup of the food line,”

       PLAINTIFF STATE OF WASHINGTON’S                 7              ATTORNEY GENERAL OF WASHINGTON
                                                                               Civil Rights Division
       MOTION FOR SUMMARY JUDGMENT                                         800 Fifth Avenue, Suite 2000
       ON MINIMUM WAGE ACT CLAIM                                               Seattle, WA 98104
       AND DEFENDANT THE GEO GROUP,                                               (206) 442-4492
       INC.’S PREEMPTION DEFENSE
            Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 11 of 29




 1   “[a]ssist in the serving of the meal,” and “assist in the preparation of all food products”). See
 2   also id. ¶ 24, Ex. V (Pina Decl. ¶ 8). Although detainees can express interest in particular jobs
 3   within the kitchen, GEO staff have discretion and control over detainee work assignments. Id.
 4   ¶ 23, Ex. U (Henderson Dep. 134:11-135:8). For example, at lunch and dinner, detainee
 5   workers cut cabbages, vegetables, and potatoes; prepare salads; cook rice and beans; slice
 6   meat; and place food on plates. Id. (Henderson Dep. 123:6-128:3). In addition to food prep and
 7   meal service, GEO assigns detainee workers to “[c]lean off trays of all debris[;]” “[e]mpty
 8   trash cans[;]” “[i]nventory cups and sporks after each meal[.]” Id. ¶ 26, Ex. X (Dishwasher/Pots
 9   & Pans job description). See also id. ¶ 50, Ex. AV (photos of detainees working in the kitchen).
10            Before their first day of work in the kitchen, detainee workers are required to sign the
11   detainee job description, the VWP agreement, hygiene and grooming standards, and kitchen
12   worker rules and regulations. Id. ¶ 23, Ex. U (Henderson Dep. 139:20-140:6). Detainees
13   workers are also required to complete Kitchen Worker Orientation training performed by GEO
14   staff regarding kitchen expectations, standards and procedures, hazardous chemical safety
15   training, and required personal protective equipment before detainee workers can begin
16   working in the kitchen. Id. ¶ 42, Ex. AN. Other training (e.g. meat cutter machine equipment
17   training) are ongoing and required only before using the particular equipment. Id. ¶ 23, Ex. U
18   (Henderson Dep. 136:10-137:15, 138:10-140:6).
19            Finally, GEO requires kitchen workers to wear a “white uniform,” and provides them
20   with “hair nets,” “beard guards” and “slip-resistant boots.” Id. (Henderson Dep. 118:22-
21   119:10, 158:7-17). GEO also provides detainee workers with “chemicals and equipment,” as
22   well as “protective equipment, goggles, [and] gloves.” Id. (Henderson Dep. 118:22-119:10).
23   GEO’s staff enforce the uniform requirements and ensure the use of protective equipment.7 Id.
24   (Henderson Dep. 119:6-10); id. ¶ 52, Ex. AX (Detainee kitchen worker grooming standards).
25   7
       The uniforms and boots are shared, id. ¶ 23, Ex. U (Henderson Dep. 155:2-14), and though detainees put their feet
     in plastic bags before putting on the boots, there have been complaints of fungus from the rubber boots. Id. ¶ 51,
26   Ex. AW; id. ¶ 9, Ex. G (Henderson Dep 155:15-156:25).

         PLAINTIFF STATE OF WASHINGTON’S                         8                 ATTORNEY GENERAL OF WASHINGTON
                                                                                            Civil Rights Division
         MOTION FOR SUMMARY JUDGMENT                                                    800 Fifth Avenue, Suite 2000
         ON MINIMUM WAGE ACT CLAIM                                                          Seattle, WA 98104
         AND DEFENDANT THE GEO GROUP,                                                          (206) 442-4492
         INC.’S PREEMPTION DEFENSE
          Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 12 of 29




 1          3.      Detainee Workers Wash all Detainee Clothing, Bedding, and Laundry from
                    the Medical Unit
 2

 3          Consistent with the PBNDS, it is the policy of NWDC “to provide a facility laundry

 4   and to ensure that each detainee’s uniform, personal clothing, and linens are thoroughly

 5   cleaned and disinfected.” Id. ¶ 53, Ex. AY at 1 (Laundry Services Procedure); see id. ¶ 54, Ex.

 6   AZ at 5; id. ¶ 8, Ex. F (McHatton Dep. 142:4-24). See also id. ¶ 55, Ex. BA (H. West Memo

 7   regarding compliance issues); id. ¶ 56, Ex. F (McHatton Dep. 146:18-152:1). To achieve those

 8   ends, detainee workers at the NWDC work in the laundry under the supervision of a GEO

 9   officer. Id. ¶ 17, Ex. O (RFAs 23-26); id. ¶ 57, Ex. BC (identifying “supervisor” for laundry

10   jobs/program as “Laundry Officer”); id. ¶ 53, Ex. AY at 2 (GEO laundry staff responsible for

11   “[s]upervision of detainee workers while in performance of assigned laundry duties”).

12          The number of laundry workers has increased over time, as the detainee population at

13   the NWDC has increased, and now includes between four and eight detainee workers for each

14   shift. See id. ¶ 58, Ex. BD (GEO 30(b)(6) Dep. 55:13-56:2, 57:19-22). Laundry workers receive

15   $1 per day for their work, but in the past certain workers received food as additional

16   compensation. Id. ¶ 59, Ex. BE (authorizing “a candy bar” to be offered “above the $1.00 a

17   day worker pay”). Laundry shifts are approximately six-hours, and laundry workers “probably

18   worked the longest” hours of any detainees. Id. ¶ 8, Ex. F (McHatton Dep. 108:14-18).

19          GEO requires detainee workers assigned to the laundry sort, wash, dry, and fold the

20   clothing, bedding, and towels used in the NWDC, and clean the parts of the NWDC dedicated

21   to laundry work. Id. ¶ 17, Ex. O (RFAs 23-26); id. ¶ 26, Ex. X (GEO’s “laundry worker”

22   detainee job description identifying duties for laundry workers as to “[w]ash, dry and fold

23   clothing, bedding and towels,” and “load and unload washing machines,” “load and unload

24   dryers,” “fold clothing, bedding and towels,” “mop floors,” “wipe down and clean laundry

25   area,” “remove trash bags from garbage cans” and “other duties as assigned”). Once the

26   laundry is washed and dried, female laundry workers fold and prepare the laundry for

       PLAINTIFF STATE OF WASHINGTON’S                 9               ATTORNEY GENERAL OF WASHINGTON
                                                                                Civil Rights Division
       MOTION FOR SUMMARY JUDGMENT                                          800 Fifth Avenue, Suite 2000
       ON MINIMUM WAGE ACT CLAIM                                                Seattle, WA 98104
       AND DEFENDANT THE GEO GROUP,                                                (206) 442-4492
       INC.’S PREEMPTION DEFENSE
           Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 13 of 29




 1   distribution. See, e.g., id. ¶ 13, Ex. K (Singleton Dep. 102:2-7) (noting that females detainee
 2   workers fold laundry for “detainee population”); id. (Singleton Dep. 104:9-105:10) (female
 3   workers fold laundry after it is brought down to pod unit). Before beginning work as a laundry
 4   worker, detainees must complete laundry training, which a GEO officer provides, that covers
 5   physical safety measures including procedures for cleaning laundry from the medical units.
 6   See id. ¶ 60, Ex. BF (NWDC Laundry Training form); id. ¶ 22, Ex. T (Scott Dep. 36:4-13).
 7
            4.      Detainee Workers Perform Janitorial Functions in the Secure Part of the
 8                  NWDC

 9          The majority of work opportunities in the VWP are janitorial. See id. ¶ 26, Ex. X; id. ¶
10   27, Ex. Y (identifying the number of available work opportunities). These janitorial positions
11   are both inside and outside of the detainee living areas. Id. See id. ¶ 61, Ex. BG (housekeeping
12   plan directing GEO officers to utilize detainee labor to clean and maintain the facility according
13   to a schedule and particular cleaning protocols); id. ¶ 8, Ex. F (McHatton Dep. 153:21-158:4).
14          The “pod porter” position is the most prevalent of the VWP work opportunities. See id.
15   ¶ 26, Ex. X (pod porter job descriptions); id. ¶ 27, Ex. Y (chart identifying more than 300 daily
16   pod porter positions in the VWP); id. ¶ 12, Ex. J (GEO 30(b)(6) Dep. 150:4-152:19) (explaining
17   that pod porter figures in chart are per unit, per day). Pod porters perform janitorial work inside
18   the detainee living units and are responsible for cleaning toilets, sinks, and showers; sweeping
19   and mopping the floors; distributing and collecting food trays; distributing laundry and
20   commissary; and performing general upkeep in the common areas. See id. ¶ 17, Ex. O (RFA 39);
21   id. ¶ 26, Ex. X (pod porter job descriptions); id. ¶ 13, Ex. K (Singleton Dep. 139:9-140:4). Pod
22   porters do not leave their living areas to perform their tasks and their work is overseen by the
23   GEO officer responsible for the living unit. Id. ¶ 8, Ex. F (McHatton Dep. 28:22-29:4); id. ¶ 13,
24   Ex. K (Singleton Dep. 147:18-23); id. ¶ 38, Ex. AJ (Deposition Transcript of Leonardo Jaramillo
25   (Jaramillo Dep.) 26:22-27:18). The equipment that pod porters use to perform their tasks is
26   stored in closets within the living unit. Id. ¶ 41, Ex. AM at 10-12; id. ¶ 8. GEO sets a specific

       PLAINTIFF STATE OF WASHINGTON’S                  10              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       MOTION FOR SUMMARY JUDGMENT                                           800 Fifth Avenue, Suite 2000
       ON MINIMUM WAGE ACT CLAIM                                                 Seattle, WA 98104
       AND DEFENDANT THE GEO GROUP,                                                 (206) 442-4492
       INC.’S PREEMPTION DEFENSE
           Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 14 of 29




 1   schedule governing when each pod porter must accomplish their assigned tasks—i.e. grave
 2   cleaners work after 11:30 p.m., day cleaners work between 7:30 a.m. and 3:00 p.m., and
 3   bathroom cleaners are to clean the toilets and sinks at 11:00 a.m. and 11:30 p.m. each day. Id. ¶
 4   26, Ex. X (pod porter job description). See also id. ¶ 25, Ex. W (Singleton Dep. 140:22-147:23).
 5          Detainee workers also perform general janitorial work outside of their living units in the
 6   following positions offered by GEO: Medical Cleaners, Recreation Area Cleaners, Law Library
 7   Cleaner, Intake and Visitation Cleaners. id. ¶ 17, Ex. O (RFAs 41, 43); id. ¶ 58, Ex. BD (GEO
 8   30(b)(6) Dep. 97:10-98:16). In these janitorial positions, detainee workers sweep floors, empty
 9   trash receptacles, wipe down and disinfect surfaces, and straighten up any misplaced chairs or
10   objects. Id. ¶ 26, Ex. X. The detainee workers assigned to janitorial positions work exclusively
11   in the secure parts of the facility. Id. ¶ 8, Ex. F (McHatton Dep. 145:15-146:8; 153:21-158:4).
12   Their duties are substantially similar to the work performed by non-detained janitors who work
13   in the non-secure part of the facility. Id. ¶ 62, Ex. BH; id. ¶ 22, Ex. T (Scott Dep. 99:7-101:20).
14          5.      Detainee Workers Operate the NWDC’s Barbershop
15          GEO provides detainees with personal grooming services at the NWDC barbershop.
16   See id. ¶ 58, Ex. BD (GEO 30(b)(6) Dep. 85:17-23). Detainees work the day shift as barbers
17   and are also responsible for cleaning the barbershop. Id. ¶ 26, Ex. X (barber job description,
18   barbershop cleaner job description). Detainee workers shave and cut detainees’ hair. See id ¶
19   22, Ex. T (Scott Dep. 38:9-39:4).
20          GEO also assigns detainee workers to be barbershop cleaners, with responsibility for
21   keeping the barbershop hygienic and for cleaning and oiling clippers, storing combs in a
22   sanitized solution, sweeping floors, and cleaning the sinks and chairs after the barbers complete
23   their work. Id. ¶ 26, Ex. X (barbershop cleaner job description); id. ¶ 63, Ex. BI. According to
24   the post order for the NWDC Barbershop, the regular barbershop schedule includes detainee
25   barbers working from 7:30 a.m. to 10:30 a.m., when the barbershop closes and the cleaners
26   arrive to clean and sanitize all tools and the barbershop. Id. ¶ 64, Ex. BJ at 4. There are six to

       PLAINTIFF STATE OF WASHINGTON’S                   11              ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
       MOTION FOR SUMMARY JUDGMENT                                            800 Fifth Avenue, Suite 2000
       ON MINIMUM WAGE ACT CLAIM                                                  Seattle, WA 98104
       AND DEFENDANT THE GEO GROUP,                                                  (206) 442-4492
       INC.’S PREEMPTION DEFENSE
           Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 15 of 29




 1   eight barbers at any given time, who can be scheduled as needed. Id. ¶ 58, Ex. BD (GEO
 2   30(b)(6) Dep. 86:12-20). Only detainee workers cut hair in the barbershop. Id. ¶ 12, Ex. J (GEO
 3   30(b)(6) Dep. 182:3-5); id. ¶ 64, Ex. BJ at 4. Detainee workers who work in the barbershop
 4   are typically paid $1 per day, but in the past have been able to earn more than $1 per day by
 5   working additional details on top of their barbershop duties. Id. ¶ 66, Ex. BL; id. ¶ 8, Ex. F
 6   (McHatton Dep. 78:7-16); id. ¶ 56, Ex. BB (McHatton Dep. 90:21-24).
 7          6.      Detainee Workers Perform Ad Hoc Facility Maintenance
 8          Detainees may also volunteer for “temporary work details” that can last “from several
 9   hours to several days[.]” Id. ¶ 11, Ex. I at 2 (VWP Policy). See also id. ¶ 22, Ex. T (Scott Dep.
10   83:1-84:11); id. ¶ 67, Ex. BM at 2 (“painting: housing unit interior walls”); id. ¶ 68, Ex. BN
11   (facility jobs available, including painters); id. ¶ 17, Ex. O (RFAs 47, 49) (“strip, wax, and buff
12   the floors”); id. ¶ 68, Ex. BO (Deposition Transcript of Ryan Kimble (Kimble Dep.) 108:5-
13   109:4) (cleaning and maintenance of the recreation yards); id. ¶ 13, Ex. K (Singleton 131:8-
14   12) (paint detail is “one of those irregular details” that “occurs on a periodic basis”). No job
15   descriptions exist for these “as-needed jobs.” Id. ¶ 22, Ex. F (McHatton Dep. 47:12-73:21).
16          As an example of a temporary work detail, GEO may assign detainee workers to paint
17   walls within the unit and in all communal areas when a wall has a scratch or other eyesore. Id.
18   ¶ 12, Ex. J (GEO 30(b)(6) Dep. 174:9-14); id. ¶ 58, Ex. BD (GEO 30(b)(6) Dep. 107:16-108:7);
19   id. ¶ 24, Ex. V (Marquez Decl. ¶ 17). GEO may also assign detainee workers to sweep, mop,
20   and buff the floors. Id. ¶ 38, Ex. AJ (Jaramillo Dep. 14:20-20:20). Other times GEO may assign
21   detainee workers to use machinery and chemicals to strip and wax the floors. Id. ¶ 22, Ex. T
22   (Scott Dep. 53:24-54:2); id. ¶ 24, Ex. V (Paez ¶¶ 22-23). Since common-area maintenance
23   must happen when there is less foot traffic in the hallways, the detainee workers assigned to
24   these temporary work details often work during counts and/or at night. Id. ¶ 8, Ex. F (McHatton
25   Dep. 53:8-21); id. ¶ 12, Ex.J (GEO 30(b)(6) Dep. 175:19-176:1). GEO’s detention officers
26   train detainee workers on the materials, cleaning chemicals, and personal protective

       PLAINTIFF STATE OF WASHINGTON’S                   12               ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
       MOTION FOR SUMMARY JUDGMENT                                             800 Fifth Avenue, Suite 2000
       ON MINIMUM WAGE ACT CLAIM                                                   Seattle, WA 98104
       AND DEFENDANT THE GEO GROUP,                                                   (206) 442-4492
       INC.’S PREEMPTION DEFENSE
           Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 16 of 29




 1   equipment. Id. ¶ 22, Ex. T (Scott Dep. 30:3-31:9); id. ¶ 38, Ex. AJ (Jaramillo Dep. 52:23-
 2   53:16). However, GEO also chooses detainee workers who have prior experience performing
 3   these tasks. Id. ¶ 38, Ex. AJ (Jaramillo Dep. 19:5-17); id. ¶ 22, Ex. T (Scott Dep. 38:9-39:4).
 4                          III.    SUMMARY JUDGMENT STANDARD
 5          Summary judgment is proper “if the pleadings, the discovery and disclosure materials
 6   on file, and any affidavits show that there is no genuine issue as to any material fact and that
 7   the movant is entitled to judgment as a matter of law.” Boardman v. Inslee, 354 F. Supp. 3d
 8   1232, 1239 (W.D. Wash. 2019) (citing Fed. R. Civ. P. 56(c)). The moving party is entitled to
 9   judgment as a matter of law when the nonmoving party fails to make a sufficient showing on
10   an essential element of a claim or defense in the case for which it bears the burden of proof.
11   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). There is no genuine issue of fact for trial
12   where the record—taken as a whole—could not lead a rational trier of fact to find for the
13   nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).
14   The Court will “view the evidence in the light most favorable to the nonmoving party . . . and
15   draw all reasonable inferences in that party’s favor.” Krechman v. County of Riverside, 723
16   F.3d 1104, 1109 (9th Cir. 2013). To defeat summary judgment, the nonmoving party must
17   produce significant probative evidence and not merely state that it will discredit the evidence
18   at trial. Matsushita, 475 U.S. at 586. See also Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888-
19   89 (1990) (affirming that conclusory non-specific statements in affidavits are insufficient).
20                                        IV.     ARGUMENT
21          Minimum wage laws serve a remedial purpose of “insur[ing] that every person whose
22   employment contemplated compensation should not be compelled to sell his services for less
23   than the prescribed minimum wage[.]” Anfinson v. FedEx Ground Package Sys., Inc., 281 P.3d
24   289, 299 (Wash. 2012) (citing Walling v. Portland Terminal Co., 330 U.S. 148, 152 (1947)).
25   Washington’s MWA is no exception. To achieve its purpose of providing robust workplace
26   coverage, Washington law demands that courts “liberally construe the provisions of the MWA

       PLAINTIFF STATE OF WASHINGTON’S                  13              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       MOTION FOR SUMMARY JUDGMENT                                           800 Fifth Avenue, Suite 2000
       ON MINIMUM WAGE ACT CLAIM                                                 Seattle, WA 98104
       AND DEFENDANT THE GEO GROUP,                                                 (206) 442-4492
       INC.’S PREEMPTION DEFENSE
           Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 17 of 29




 1   . . . in favor of workers’ protections and their right to be paid a minimum wage for each hour
 2   worked.” Hill v. Xerox Bus. Servs., LLC, 426 P.3d 703, 709 (Wash. 2018) (citing Becerra v.
 3   Expert Janitorial, LLC, 332 P.3d 415, 420 (Wash. 2014)). See also Wash. Rev. Code §
 4   49.46.005. The MWA covers detainee workers, and GEO violates the MWA hundreds of times
 5   a day.
 6   A.       GEO Has an Employee-Employer Relationship With Detainee Workers
 7            Washington’s MWA requires employers to pay their “employees” the state minimum
 8   wage. Wash. Rev. Code § 49.46.020(1). “Employee” is broadly defined and “includes any
 9   individual permitted to work by an employer.” Becerra, 332 P.3d at 420 (quoting Anfinson,
10   281 P.3d at 297). Precedent requires that the MWA “be liberally construed [in favor of the
11   employee] and that its exceptions be narrowly confined.” See Hill, 426 P.3d at 709 (quoting
12   Int’l Ass’n of Fire Fighters, Local 46 v. City of Everett, 42 P.3d 1265, 1257 (Wash. 2002)
13   (alteration in original)).
14            Whether parties are in an employment relationship is not determined by any labels used
15   by the parties to describe their relationship. Real v. Driscoll Strawberry Assocs., Inc., 603 F.2d
16   748, 755 (9th Cir. 1979) (citing Rutherford Food Corp. v. McComb, 331 U.S. 722, 729 (1947)).
17   Instead, in determining whether a defendant is an “employer” for purposes of the wage and
18   employment statutes, Washington courts use a test that evaluates the employment relationship
19   based “upon the circumstances of the whole activity,” Becerra, 332 P.3d at 421 (applying test
20   to determine whether an employment relationship existed in a joint employer context). See also
21   Anfinson, 281 P.3d at 297 (applying a similar test to determine whether an employment
22   relationship existed in an independent contractor context). The Becerra test includes “13
23   nonexclusive factors” including five “formal or regulatory” factors and eight common law or
24   “functional” factors, including the Anfinson factors. Becerra, 332 P.3d at 420-21. See also ECF
25   162 at 5. “These factors are not exclusive and are not to be applied mechanically or in a
26   particular order.” Becerra, 332 P.3d at 420-21. Instead, “[t]he determination of the relationship

       PLAINTIFF STATE OF WASHINGTON’S                   14              ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
       MOTION FOR SUMMARY JUDGMENT                                            800 Fifth Avenue, Suite 2000
       ON MINIMUM WAGE ACT CLAIM                                                  Seattle, WA 98104
       AND DEFENDANT THE GEO GROUP,                                                  (206) 442-4492
       INC.’S PREEMPTION DEFENSE
          Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 18 of 29




 1   does not depend on such isolated factors.” Id. at 421 (citing Rutherford, 331 U.S. at 730). Put
 2   another way, the test “offers a way to think about the subject and not an algorithm.” Becerra,
 3   332 P.3d at 421.
 4          1.      Detainee Labor at the NWDC Is Employment Under the Regulatory Factors
 5          The five formal or regulatory factors are: (1) the nature and degree of control of the
 6   workers; (2) the degree of supervision, direct or indirect, of the work; (3) the power to
 7   determine the pay rates or the methods of payment of the workers; (4) the right, directly or
 8   indirectly to hire, fire, or modify the employment conditions; and (5) preparation of payroll
 9   and payment of wages. Becerra, 332 P.3d at 420 (citing Torres-Lopez v. May, 111 F.3d 633,
10   639-40 (9th Cir. 1997). Based on the undisputed facts, each of the regulatory factors weighs in
11   favor of the conclusion that Washington’s MWA protects detainee workers.
12                  a.      GEO exerts complete control over detainee workers
13          GEO exerts complete control over when, where, and how detainee workers perform
14   their duties in the NWDC. GEO staff develop job descriptions, determine staffing levels, and
15   assign detainee workers to specific shifts for all work performed in the detention center. For
16   example, detainee workers work three shifts in the kitchen—i.e. breakfast, lunch, and
17   dinner―and the times of these shifts are set by GEO. See Baker Decl. ¶ 23, Ex. U (Henderson
18   Dep. 42:13-19). These shifts typically last approximately six hours and need to be worked
19   seven days a week. Id. See also id. ¶ 70, Ex. BP (memorandum requiring all full-time detainee
20   kitchen workers to work seven days a week unless pre-approved). The Cook Supervisor and
21   the Assistant Food Service Manager, “[d]irect[] work, provides training and performs
22   inspections of work performed by detainee food service staff.” Id. ¶ 71, Ex. BQ. See also id. ¶
23   72, Ex. BR; id. ¶ 9, Ex. G (Henderson Dep. 112:20-113:6).
24          GEO also requires detainee workers performing other tasks in the VWP to work daily
25   shifts. See id. ¶ 58, Ex. BD (30(b)(6) Dep. 54:18-59:3) (noting daily shifts of detainee workers
26   in the laundry); id. ¶ 22, Ex. T (Scott Dep. 38:9-14); id. ¶ 26, Ex. X (barber and barbershop

       PLAINTIFF STATE OF WASHINGTON’S                  15              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       MOTION FOR SUMMARY JUDGMENT                                           800 Fifth Avenue, Suite 2000
       ON MINIMUM WAGE ACT CLAIM                                                 Seattle, WA 98104
       AND DEFENDANT THE GEO GROUP,                                                 (206) 442-4492
       INC.’S PREEMPTION DEFENSE
           Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 19 of 29




 1   Cleaner job descriptions) (noting six to eight detainee worker barbers cut hair from 7:30-10:30
 2   a.m.); id. (medical cleaning job description assigning workers to the day shift). Even the work
 3   performed by pod porters in the living units is rigidly scheduled. See id. (pod porter job
 4   description) (requiring detainee workers to daily clean the showers at 11:00 a.m., 4:00 p.m.,
 5   and 9:30 p.m. daily, and bathrooms toilets at 11:00 a.m. and 11:30 p.m.).
 6          GEO also exerts control over how detainee work will be performed. GEO requires
 7   detainee workers to undergo extensive training prior to performing certain jobs, including
 8   working in the kitchen and the barbershop. See id. ¶ 22, Ex. T (Scott Dep. 37:6-38:3); id. ¶ 42,
 9   Ex. AN (training protocols for detainee kitchen workers regarding use of chemicals, kitchen
10   equipment safety, food handling, and sanitation guidelines); id. ¶ 63, Ex. BI (directing detainee
11   barbers to perform and document sanitation inspections and disinfect barbershop tools); id. ¶
12   60, Ex. BF (training detainee laundry workers to safely handle soiled laundry and laundry from
13   medical units, and procedures for exchanging uniforms, linen, and towels). GEO provides
14   detainees workers detailed directions regarding the type of chemicals and cleaning tools to use
15   when cleaning the NWDC. See id. ¶ 61, Ex. BG (housekeeping plan describing “cleaners and
16   disinfectants used” for specific tasks). See also id. ¶ 67, Ex. BM (directing the use of detainee
17   workers to “deep clean” the kitchen). Further, for certain positions, GEO requires detainee
18   workers to wear uniforms, hair restraints, and sets targets for detainee workers’ personal
19   hygiene—e.g. daily showers, weekly hair washing, use of deodorant, and nails clean and well-
20   trimmed. Id. ¶ 52, Ex. AX (kitchen grooming standards).
21          The undisputed evidence shows that GEO’s level of control over detainee workers is
22   extensive and warrants a conclusion that GEO is an employer of detainee workers for purposes
23   of Washington’s minimum wage laws. See Torres-Lopez, 111 F.3d at 642 (finding sufficient
24   control where employer “exercised significant control” including setting the work schedule,
25   determining the number of workers needed, and inspecting all work performed); Berry v.
26

       PLAINTIFF STATE OF WASHINGTON’S                  16              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       MOTION FOR SUMMARY JUDGMENT                                           800 Fifth Avenue, Suite 2000
       ON MINIMUM WAGE ACT CLAIM                                                 Seattle, WA 98104
       AND DEFENDANT THE GEO GROUP,                                                 (206) 442-4492
       INC.’S PREEMPTION DEFENSE
           Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 20 of 29




 1   Transdev Services, Inc., No. C15-01299-RAJ, 2017 WL 1364658, at *4-5 (W.D. Wash. Apr.
 2   14, 2017) (finding sufficient control where an employer dictated how duties were performed).
 3                    b.       GEO supervises detainee workers’ performance in the NWDC
 4           GEO supervises detainee workers’ performance of all jobs in the NWDC, and
 5   supervising detainee workers is a substantial part of GEO officers’ duties. Baker Decl. ¶ 8, Ex.
 6   F (McHatton Dep. 28:22-29:4); id. ¶ 38, Ex. AJ (Jaramillo Dep. 46:16-23, 71:6-24) (affirming
 7   that ICE has no role in supervising detainee workers in the VWP). Indeed, when GEO officers
 8   are hired to work at the NWDC they are trained on how to oversee detainee workers. Id. ¶ 8,
 9   Ex. F (McHatton Dep. 23:18-24:23). GEO enforces its training, productivity, job safety
10   protocols, and other VWP policies through officers whose primary role is to provide
11   supervision to detainees and detainee workers. See id. ¶ 26, Ex. X (noting that detainee workers
12   will be fired for absenteeism and poor work performance). See also id. ¶¶ 65, 73, Exs. BK, BS,
13   (post orders that incorporate training GEO officers to oversee detainee workers); id. ¶ 45, Ex.
14   AQ at 2 (noting that GEO still “will instruct newly assigned detainee workers in the rules and
15   procedures of the food service department”); id. ¶ 23, Ex. U (Henderson Dep. 26:13-17), id. ¶
16   9, Ex. G (Henderson Dep. 117:25-118:19) (affirming that the GEO Cook Supervisors are
17   responsible for developing the detainee food service work force); id. ¶ 8, Ex. F (McHatton
18   Dep. 74:17-22) (affirming that GEO officers supervise detainee workers in the laundry); id. ¶
19   28, Ex. AJ (Jaramillo Dep. 34:5-35:5, 52:23-53:16; 30:20-33:7) (affirming that GEO officers
20   supervise detainee workers who paint or buff and wax floors); id. ¶ 8, Ex. F (McHatton Dep.
21   28:22-29:4) (noting that detainee workers were trained by the GEO officers).8
22           The undisputed evidence—including GEO’s own training materials—shows that GEO
23   closely supervises detainees performing work in the NWDC.
24
     8
25     See also ¶ 24, Ex. V (Brian Strong Decl. ¶¶ 2-14) (GEO officers are responsible for supervising detainee workers
     in the kitchen); id. (Griffin Decl. ¶¶ 3, 7-13) (affirming that GEO employees supervise detainee workers in the
     kitchen); id. (McCreery Decl. ¶ 4; Griffin Decl. ¶ 3).
26

         PLAINTIFF STATE OF WASHINGTON’S                        17                 ATTORNEY GENERAL OF WASHINGTON
                                                                                            Civil Rights Division
         MOTION FOR SUMMARY JUDGMENT                                                    800 Fifth Avenue, Suite 2000
         ON MINIMUM WAGE ACT CLAIM                                                          Seattle, WA 98104
         AND DEFENDANT THE GEO GROUP,                                                          (206) 442-4492
         INC.’S PREEMPTION DEFENSE
            Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 21 of 29




 1                     c.       GEO has the authority to determine the pay rates of detainee workers
 2            GEO has authority to set the rates it will pay detainee workers for work they perform

 3   in the NWDC. See id. ¶ 16, Ex. N (PBNDS 5.8(V) (affirming that “[d]etainees shall receive

 4   monetary compensation for work completed in accordance with the facility’s standard policy”

 5   but “at least $1 per day”); id. ¶ 19, Ex. Q (ICE affirming that there is no cap for what GEO can

 6   pay detainee workers). Currently GEO pays detainee workers $1 per day, but it admits that it

 7   has the option to pay more. Id. ¶ 17, Ex. O (RFA 67). See also id. ¶ 19, Ex. Q.

 8            Further, GEO’s ability to pay more than $1 per day is evidenced by the fact that GEO

 9   has occasionally paid detainee workers—including before implementation of the 2011

10   PBNDS—$5 per day.9 See id. ¶ 17, Ex. O (RFA 60); id. ¶ 13, Ex. K (Singleton Dep. 31:10-

11   20), id. ¶ 25, Ex. W (Singleton Dep. 227:24-228:4) (confirming kitchen workers got paid $5

12   per day in 2009); id. ¶ 77, Ex. BW (pay sheet memorializing $5 per day pay to detainee

13   workers); id. ¶ 78, Ex. BX (pay sheet memorializing $5 per day pay to detainee workers); id.

14   ¶ 23, Ex. U (Henderson Dep. 166:15-168:23); id. ¶ 9, Ex. G (Henderson Dep. 182:21-186:25).

15            GEO’s admissions, the applicable detention standards, emails from ICE, and GEO’s

16   past practices make it clear that GEO sets the pay rates for detainee workers.

17                     d.       GEO can hire and fire detainee workers and modify the VWP’s
                                working conditions
18
              GEO is responsible for hiring and firing detainee workers in the VWP. See id. ¶ 16, Ex.
19
     N (PBNDS 5.8(V)(D)(1)-(4)) (assigning GEO responsibility for developing site-specific rules
20
     for selecting detainee workers). Detainees seeking to participate in the VWP notify GEO of
21
     their interest through an electronic “kite.”10 See id. ¶ 58, Ex. BD (GEO 30(b)(6) Dep. 22:23-
22

23   9
       GEO has also supplemented detainee pay with non-monetary benefits—i.e. payment in food. See id. ¶ 17, Ex. O
24   (RFAs 71-72); id. ¶ 74, Ex. BT (noting that detainee workers are unwilling to work unless they continue to receive
     sack lunches on top of their $1 payment); id. ¶ 75, Ex. BU (allowing for sack lunches for detainee workers who
25   work at night); id. ¶ 76, Ex. BV (noting that kitchen workers want to change shifts so that they can receive chicken
     thighs); Ex. 121 (noting that laundry workers received candy bars in addition to their $1 payment).
     10
        GEO employees occasionally go to detainee living areas to recruit workers. See id. ¶ 8, Ex. F (McHatton Dep. at
26   85:12-25).

         PLAINTIFF STATE OF WASHINGTON’S                         18                 ATTORNEY GENERAL OF WASHINGTON
                                                                                             Civil Rights Division
         MOTION FOR SUMMARY JUDGMENT                                                     800 Fifth Avenue, Suite 2000
         ON MINIMUM WAGE ACT CLAIM                                                           Seattle, WA 98104
         AND DEFENDANT THE GEO GROUP,                                                           (206) 442-4492
         INC.’S PREEMPTION DEFENSE
           Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 22 of 29




 1   24:16). If there is an opening, GEO will assign the detainee a job pursuant to GEO’s policies
 2   and procedures. See id. ¶ 17, Ex. O (RFA 19) (noting that GEO allows participation in the
 3   VWP based on availability of positions); id. ¶ 11, Ex. I (VWP Policy); id. ¶ 58, Ex. BD (GEO
 4   30(b)(6) Dep. 22:23-25:16); id. ¶ 13, Ex. K (Singleton 26:24-27:7). If no job is available when
 5   the detainee seeks to work, GEO places the detainee on a waitlist. See id. ¶ 13, Ex. K (Singleton
 6   Dep. 81:21-82:25); id. ¶ 12, Ex. J (GEO 30(b)(6) Dep. 189:13-190:2). For certain positions,
 7   GEO requires medical clearance. See id. ¶ 79, Ex. BZ; id. ¶ 17, Ex. O (RFA 22) (affirming that
 8   detainee workers are not allowed to work in the kitchen if they are sick or ill). When hiring
 9   detainee workers, GEO sometimes considers whether the detainee worker has performed well
10   in the past, id. ¶ 80, Ex. CA, or has prior relevant work experience, id. ¶ 38, Ex. AJ (Jaramillo
11   Dep. 19:5-17); id. ¶ 22, Ex. T (Scott Dep. 38:9-39:4).
12          GEO also has the authority to terminate a detainee worker’s employment. Id. ¶ 11, Ex.
13   I (VWP Policy); id. ¶ 16, Ex. N (PBNDS 5.8(V)(L)). Pursuant to GEO’s policy, detainee
14   workers are required to work as scheduled by GEO and GEO may remove detainee workers
15   from a work detail for “unsatisfactory performance” or for missing a scheduled shift. See id. ¶
16   11, Ex. I (VWP Policy); id. ¶ 16, Ex. N (PBNDS 5.8(V)(L)(1)) (noting that a detainee worker
17   may be removed from a work detail for unsatisfactory performance). GEO admits that it has
18   terminated detainee workers from VWP positions. Id. ¶ 17, Ex. O (RFA 21). See also id. ¶ 81.
19   Ex. CB (List of workers removed from kitchen “per IDP sanctions”). If a detainee worker is
20   terminated, GEO may consider a detainee workers’ previous refusal to work or past poor
21   performance in determining future employment in the VWP. See id. ¶ 82, Ex. CC (Singleton
22   refusing to reassign worker to kitchen who previously failed to work as scheduled); id. ¶ 13,
23   Ex. K (Singleton Dep. 115:10-23) (noting that if a detainee worker “stopped working because
24   they received a disciplinary sanction from the kitchen . . . they can’t go back”).
25          GEO is also responsible for setting and modifying the working conditions of detainee
26   workers. For example, GEO modifies work conditions by providing accommodations for

       PLAINTIFF STATE OF WASHINGTON’S                  19               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
       MOTION FOR SUMMARY JUDGMENT                                            800 Fifth Avenue, Suite 2000
       ON MINIMUM WAGE ACT CLAIM                                                  Seattle, WA 98104
       AND DEFENDANT THE GEO GROUP,                                                  (206) 442-4492
       INC.’S PREEMPTION DEFENSE
            Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 23 of 29




 1   detainee workers who have a “noted disability.” See id. ¶ 83, Ex. CD; id. ¶ 8, Ex. F (McHatton
 2   Dep. at 40:21-41:7); id. ¶ 56, Ex. BB (McHatton Dep. 117:5-118:11) (noting that GEO altered
 3   its usual practices to accommodate a detainee worker who was deaf). GEO also sets the number
 4   of available openings for any positions—i.e. number of detainee workers per kitchen shift or
 5   pod porter positions available per unit. See id. ¶ 8, Ex. F (McHatton Dep. at 32:21-35:12).
 6            It is undisputed that GEO has authority hire and fire detainee workers and the authority
 7   to set and change the working conditions of the VWP.
 8                    e.      GEO prepares and administers detainee workers payroll
 9            GEO requires detainee workers to sign a VWP agreement before starting work, tracks
10   the work details performed, and then pays detainees through a payroll system called the “key
11   banking system[.]”Id. ¶ 21, Ex. S; id. ¶ 43, Ex. AO (Kimble Dep. 38:5-39:5); id. ¶ 84, Exhibit
12   CE (logging detainee “payroll” transactions); id. ¶ 85, Ex. CF (example of work-detail log).
13   GEO electronically deposits detainee workers’ pay into their accounts the day after they
14   complete a shift. See id. ¶ 3, Ex. A (RFA 7); id. ¶ 43, Ex. AO (Kimble 38:25-39:5); id. ¶ 13,
15   Ex. K (Singleton Dep. 219:16-220:1). GEO keeps extensive records of which detainee workers
16   worked and the type of work performed. Id. ¶ 43, Ex. AO (Kimble 37:17-39:5) (detailing
17   process by which detainee workers are paid); id. ¶ 86, Ex. CG (detainee worker sign in sheet).
18   Attendance documents are used to accurately pay detainee workers. See id. ¶ 87, Ex. CH.; id.
19   ¶ 43, Ex. AO (Kimble 37:-17-39:5).11 GEO’s admissions and the undisputed evidence shows
20   that GEO administers the payroll for detainee workers who participate in the VWP.
21            2.      GEO Is an Employer of Detainee Workers Under Functional Factors
22            The eight common law or functional factors of the economic reality test are: (1)
23   whether the work was a specialty job on the production line; (2) whether responsibility under
24
     11
25     GEO also uses this complex payroll system to ensure that it doesn’t overpay any detainee workers and to
     recapture $1 payments to detainee workers who were deemed not to deserve the payment that was processed into
     their account. See id. ¶ 88, Ex. CI (memorandums docking detainee accounts for overpayments); id. ¶ 43, AO
26   (Kimble 40:5-41:8) (affirming that GEO recoups any accidental payments made to detainee workers).

          PLAINTIFF STATE OF WASHINGTON’S                     20                ATTORNEY GENERAL OF WASHINGTON
                                                                                         Civil Rights Division
          MOTION FOR SUMMARY JUDGMENT                                                800 Fifth Avenue, Suite 2000
          ON MINIMUM WAGE ACT CLAIM                                                      Seattle, WA 98104
          AND DEFENDANT THE GEO GROUP,                                                      (206) 442-4492
          INC.’S PREEMPTION DEFENSE
           Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 24 of 29




 1   the contracts between a labor contractor and an employer pass from one labor contractor to
 2   another without material changes; (3) whether the premises and equipment of the employer are
 3   used for the work; (4) whether the employees had a business organization that could or did
 4   shift as a unit from one [worksite] to another; (5) whether the work was “piecework” and not
 5   work that required initiative, judgment or foresight; (6) whether the employee had an
 6   opportunity for profit or loss depending upon the alleged employee’s managerial skill; (7)
 7   whether there was permanence in the working relationship; and (8) whether the service
 8   rendered is an integral part of the alleged employer’s business. Under the applicable factors
 9   that are “relevant to this particular situation,” Bonnette v. California Health & Welfare Agency,
10   704 F.2d 1465, 1470 (9th Cir. 1983), it is clearly evident that GEO is in an employment
11   relationship with detainee workers.
12          First, as each position in the NWDC “constitute[s] one small step in the sequence of
13   steps” taken by GEO to operate its private detention facility, each detainee worker’s position
14   is akin to a “specialty job on the production line” that operates according to “standard industry
15   practice[.]” Torres-Lopez, 111 F.3d at 643 (quoting Rutherford, 331 at U.S. at 730). The
16   detainee workers who toil in the kitchen cook, serve, and plate food on an assembly line and
17   in accordance with food health and safety requirements to ensure that GEO can feed the 1,575
18   people who are housed in its facility. Torres-Lopez, 111 F.3d at 643. See also Baker Decl. ¶
19   42, Ex. AN (kitchen training protocols); id. ¶ 28, Ex. Z (photograph of kitchen work areas); id.
20   ¶ 48, Ex. AT (food safety inspection results). Detainee workers who cut hair in the barbershop
21   ensure that GEO can meet the health and safety standards required of private detention
22   operators. See id. ¶ 63, Ex. BI (guidelines for complying with OSHA standards in the
23   barbershop); id. ¶ 64, Ex. BJ (barbershop post-orders). The janitorial and laundry services
24   detainee workers provide likewise allow GEO to meet its contractual obligations and meet
25   industry standards. Id. ¶ 55, Ex. BA (H. West Memo regarding compliance issues). The
26   undisputed facts show that this element is met.

       PLAINTIFF STATE OF WASHINGTON’S                  21              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       MOTION FOR SUMMARY JUDGMENT                                           800 Fifth Avenue, Suite 2000
       ON MINIMUM WAGE ACT CLAIM                                                 Seattle, WA 98104
       AND DEFENDANT THE GEO GROUP,                                                 (206) 442-4492
       INC.’S PREEMPTION DEFENSE
          Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 25 of 29




 1          Second, the second non-regulatory factor is inapplicable because the detainee workers
 2   are employed directly by GEO without an intermediary labor contractor.
 3          Third, GEO owns the NWDC and all of the work in the VWP occurs in the secured
 4   areas there. Id. ¶ 3, Ex. A (RFAs 1-7). All equipment used to perform work in the VWP is
 5   provided, owned, and maintained by GEO. Id. ¶ 3, Ex. A (RFA 15) (admitting that GEO
 6   provides “all tools and equipment used by detainee[] workers who participate in the Voluntary
 7   Work Program”). Detainee workers have no control over or financial stake in the NWDC or
 8   the equipment used in the VWP. The undisputed facts show that this element is met.
 9          Fourth, detainee workers do not have a “business organization that could or [does] shift
10   as a unit from one [employer] to another[.]” Torres-Lopez, 111 F.3d at 644 (quoting
11   Rutherford, 331 U.S. at 730. Instead, detainee workers operate as individual workers in the
12   VWP workforce alone. Detainee workers learn of employment opportunities either through
13   other detainees or from GEO employees and GEO hires detainee workers from the pool of
14   applicants. Baker Decl. ¶ 8, Ex. F (McHatton Dep. at 85:12-25). See Torres-Lopez, 111 F.3d
15   at 644 (finding the fourth element of functional factors met where workers “learned by word
16   of mouth” that work was available and the employer selects workers “from the labor pool that
17   showed up”). The undisputed facts show that this element is met.
18          Fifth, the work available to detainees in the VWP is more akin to being part of an
19   employer’s labor pool than an individual who is working for their own benefit. Torres-Lopez,
20   111 F.3d at 644. Although many detainee workers bring skills from outside of the NWDC, the
21   kitchen, laundry, barbershop, and janitorial work they perform is not “an enterprise that
22   actually depend[s] for success upon the initiative, judgment or foresight” of the worker.
23   Rutherford, 331 U.S. at 731. The undisputed facts show that this element is met.
24          Sixth, detainee workers do not have an “opportunity for profit or loss depending upon
25   [their] managerial skill[.]” Torres-Lopez, 111 F.3d at 644 (citing Real, 603 F.2d at 754).
26   Detainee workers’ ability to profit is capped at $1 per day regardless of initiative they may

       PLAINTIFF STATE OF WASHINGTON’S                  22              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       MOTION FOR SUMMARY JUDGMENT                                           800 Fifth Avenue, Suite 2000
       ON MINIMUM WAGE ACT CLAIM                                                 Seattle, WA 98104
       AND DEFENDANT THE GEO GROUP,                                                 (206) 442-4492
       INC.’S PREEMPTION DEFENSE
            Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 26 of 29




 1   show or their ability to manage their work or the work of other detainee workers. Baker Decl.
 2   ¶ 3, Ex. A (RFA 7). The undisputed facts show that this element is met.
 3            Seventh, detainee workers have a permanent working relationship with GEO. See
 4   Torres-Lopez, 111 F.3d at 644 (citing Real, 603 F.2d at 754). The working relationship
 5   between GEO and detainee workers—just as in all at-will employment relationships—will last
 6   as long as the detainee workers perform their duties satisfactorily and the detainee decides to
 7   continue working. See Baker Decl. ¶ 11, Ex. I (VWP Policy); id. ¶ 16, Ex. N (PBNDS
 8   5.8(V)(L)(1)). The undisputed facts show that this element is met.
 9            Eighth, the services detainee workers render are “an integral part of [GEO’s]
10   business[.]” Torres-Lopez, 111 F.3d at 640 (quoting Real, 603 F.2d at 754). It is beyond dispute
11   that detainee workers perform work that is critical to the operation of the NWDC. Hundreds of
12   detainee workers cook, clean, and do laundry each day to keep the facility up and running,
13   performing the core tasks integral to GEO’s business. See Berry, 2017 WL 1364658, at *5
14   (finding workers’ labor to be integral to an employer’s business model because the employer
15   “cannot fulfill its contractual obligations” unless workers performed their duties).
16            The undisputed record contains overwhelming evidence that detainee workers are in an
17   employment relationship with GEO. The Court should grant summary judgment in favor of
18   Washington’s MWA claim.
19   B.       Summary Judgment Should Issue Against GEO’s Preemption Defense
20            Neither the law nor the undisputed facts support GEO’s remaining theory of
21   conflict/obstacle preemption.12 Conflict/obstacle preemption only exists where: (1)
22   “compliance with both federal and state regulations is a physical impossibility,” and (2) where
23   the challenged state law “stands as an obstacle to the accomplishment and execution of the full
24

25
     12
      The Court has already determined that Washington’s claims are not barred by express or field preemption. See
26   ECF 29 at 6-10.

          PLAINTIFF STATE OF WASHINGTON’S                     23                 ATTORNEY GENERAL OF WASHINGTON
                                                                                          Civil Rights Division
          MOTION FOR SUMMARY JUDGMENT                                                 800 Fifth Avenue, Suite 2000
          ON MINIMUM WAGE ACT CLAIM                                                       Seattle, WA 98104
          AND DEFENDANT THE GEO GROUP,                                                       (206) 442-4492
          INC.’S PREEMPTION DEFENSE
            Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 27 of 29




 1   purposes and objectives of Congress[.]” Chicanos Por La Causa v. Napolitano, 558 F.3d 856,
 2   863 (9th Cir. 2009). There must be an actual non-hypothetical conflict. Id.
 3            First, compliance with both federal and state laws at issue in this matter is not
 4   impossible. GEO itself admits that it can pay more than $1 per day to detainee workers, and
 5   has done so in the past. See Baker Decl. ¶ 17, Ex. O (RFAs 56-60, 67). ICE agrees. See id. ¶
 6   19, Ex. Q. Further, GEO’s contract with ICE directs GEO to comply with state and local labor
 7   laws, which would include the MWA. ECF 19 at 47-48. See also ECF 162 at 8 (noting that the
 8   GEO-ICE contractual requirement arguably constitutes waiver of any objection to the MWA).
 9            Second, there is no evidence that GEO’s compliance with the MWA would “stand[] as
10   an obstacle to the accomplishment and execution of the full purposes and objectives of
11   Congress.” Chicanos, 558 F.3d at 863. GEO can point to no federal statute that would prohibit
12   it from paying detainees the minimum wage and its very contract with ICE expressly requires
13   it to comply with all state labor laws. ECF 16-1 at 44. Indeed, as the Court correctly explained,
14   “if the MWA applies here, it may not affect the Federal Government at all[.]”13 ECF 162 at 9.
15            Based on the law and the undisputed facts, GEO cannot establish obstacle preemption,
16   and summary judgment should be granted against that defense.
17                                              V.       CONCLUSION
18            The Court should grant summary judgment on its Minimum Wage Act claim and
19   dismiss GEO’s conflict preemption defense.
20

21            DATED this 2nd day of July, 2019.
22   \\
23   \\
24   \\
25   13
        Further, ICE has not asserted an interest in this matter. Instead, ICE has refused to even provide testimony from
     its agents—even when GEO itself requests it do so. See id. ¶ 89, Ex CJ. (rejecting GEO’s request for ICE testimony
26   in this matter); id. ¶ 90, Ex. CK (revoking testimony from former ICE agent as unauthorized).

          PLAINTIFF STATE OF WASHINGTON’S                        24                 ATTORNEY GENERAL OF WASHINGTON
                                                                                             Civil Rights Division
          MOTION FOR SUMMARY JUDGMENT                                                    800 Fifth Avenue, Suite 2000
          ON MINIMUM WAGE ACT CLAIM                                                          Seattle, WA 98104
          AND DEFENDANT THE GEO GROUP,                                                          (206) 442-4492
          INC.’S PREEMPTION DEFENSE
       Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 28 of 29




 1                                     Respectfully submitted,
 2
                                       ROBERT FERGUSON
 3                                     Attorney General of Washington

 4                                     s/ La Rond Baker
                                       LA ROND BAKER, WSBA No. 43610
 5                                     MARSHA CHIEN, WSBA No. 47020
                                       ANDREA BRENNEKE, WSBA No. 22027
 6
                                       LANE POLOZOLA, WSBA No. 50138
 7                                     PATRICIO A. MARQUEZ, WSBA No. 47693
                                       Assistant Attorneys General
 8                                     Office of the Attorney General
                                       800 Fifth Avenue, Suite 2000
 9                                     Seattle, WA 98104
                                       (206) 464-7744
10
                                       larond.baker@atg.wa.gov
11                                     marsha.chien@atg.wa.gov
                                       andrea.brenneke@atg.wa.gov
12                                     lane.polozola@atg.wa.gov
                                       patricio.marquez@atg.wa.gov
13

14

15

16

17

18

19

20

21

22

23

24

25

26

     PLAINTIFF STATE OF WASHINGTON’S       25             ATTORNEY GENERAL OF WASHINGTON
                                                                   Civil Rights Division
     MOTION FOR SUMMARY JUDGMENT                               800 Fifth Avenue, Suite 2000
     ON MINIMUM WAGE ACT CLAIM                                     Seattle, WA 98104
     AND DEFENDANT THE GEO GROUP,                                     (206) 442-4492
     INC.’S PREEMPTION DEFENSE
          Case 3:17-cv-05806-RJB Document 251 Filed 07/02/19 Page 29 of 29




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing document was electronically filed with the United
 3   States District Court using the CM/ECF system. I certify that all participants in the case are
 4   registered CM/ECF users and that service will be accomplished by the appellate CM/ECF
 5   system.
 6
     DATED this 2nd day of July, 2019
 7                                               s/Caitilin Hall
                                                 Caitilin Hall
 8                                               Legal Assistant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

       PLAINTIFF STATE OF WASHINGTON’S                26             ATTORNEY GENERAL OF WASHINGTON
                                                                              Civil Rights Division
       MOTION FOR SUMMARY JUDGMENT                                        800 Fifth Avenue, Suite 2000
       ON MINIMUM WAGE ACT CLAIM                                              Seattle, WA 98104
       AND DEFENDANT THE GEO GROUP,                                              (206) 442-4492
       INC.’S PREEMPTION DEFENSE
